DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see the amendments to claims and remarks filed  on 2/16/2022 with respect to claims 1, 2, 6-18 have been fully considered and are persuasive.  The rejection under 35 USC 103  of  claims 1, 2, 6-18 has been withdrawn. 

Allowable Subject Matter

Claims 1, 2, 6-18 are  allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claims 1, 15 and 18  the closest prior art of record fails to teach or reasonably suggest the limitation,  a lighting control circuit  comprising wherein the switching module comprises a self-locking wall switch; and a signal detecting module coupled between the switching module and the signal controlling module, for detecting a voltage level of the first voltage signal received from the switching module; a signal converting module, coupled between the switching module and the signal controlling module, for converting the first voltage signal into a first current signal; and wherein the signal controlling module is arranged to generate the control signal according to the first current signal.  Hence, allowed claims 1, 15,  18 and their depending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 6-18 are allowed. 

Claims 3-5, 19, 20 are cancelled by applicant.

Prior art:   US2020/0304016, US2020/0389093 US6218817,  US987366, US9723663, 9035575, teaches,  a control circuit, comprising: a power supply module, arranged to generate an output power to control an operation mode of a lighting device according to a control signal and a supply power; a switching module, coupled to the supply power, for selectively generating a first voltage signal of the supply power; [[and]] a signal controlling module coupled between the switching module and the power supply module, for generating the control signal according to the first voltage signal, but fails to teach the nonobvious subject matter,  wherein the switching module comprises a self-locking wall switch; and a signal detecting module coupled between the switching module and the signal controlling module, for detecting a voltage level of the first voltage signal received from the switching module; a signal converting module, coupled between the switching module and the signal controlling module, for converting the first voltage signal into a first current signal; and wherein the signal controlling module is arranged to generate the control signal according to the first current signal.  Hence allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/19/2022